KRUEGER, Judge.
The conviction is for receiving and concealing stolen cattle. The punishment assessed is confinement in the state penitentiary for a period of two years.
The record is before us without bills of exception or statement of facts, in the ab*250sence of which no question has been presented for review.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.